Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This corrected notice of allowability is a response to applicant’s information disclosure statement submitted January 25, 2022.  This application is a national stage application of PCT/JP2017/043429, filed December 4, 2017, which claims benefit of foreign application JP2017-105133, filed May 28, 2017.
Claims 1-7 and 19 are pending in this application.
Claims 1-7 and 19 as amended are examined on the merits herein.

Information Disclosure Statement
The information disclosure statement submitted January 25, 2022 is not seen to be the basis for any new grounds of rejection against the claims as previously allowed.  Specifically, while the references DiCarlo et al. and Quinn et al. included with the information disclosure statement describe a reduction in amyloid beta in mouse models of Alzheimer’s disease after administration of a different lipopolysaccharide (Salmonella abortus equi) this disclosure would not render obvious the actual treatment of Alzheimer’s disease using Pantoea LPS.  While Aβ is well known as a marker of Alzheimer’s disease and is associated with its pathology, the actual treatment of Alzheimer’s disease is difficult and unpredictable.  According to both Briggs et al. and Iwata et al. (References included with PTO-892) proposed disease-modifying therapies for Alzheimer’s disease targeting amyloid-beta have so far failed and it is unclear whether this approach will ultimately produce an effective treatment for AD.  In view of the recognized difficulty of treating the underlying progression of Alzheimer’s disease, the references Pantoea lipopolysaccharide to a subject.
Therefore the application remains in condition for allowance for the reasons given in the November 16, 2021 notice of allowance.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	1/31/2022